IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,479



             EX PARTE KENNETH HOWARD STANTON JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. A-35,560 IN THE 70 TH DISTRICT COURT
                           FROM ECTOR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to eighteen years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

       The trial court determined that applicant plead guilty pursuant to an agreement that this

sentence would run concurrently with a federal sentence. The federal judgment requires the federal
                                                                                                   2

sentence to begin when the state sentence expires. Applicant is entitled to relief. Ex parte Huerta,

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. A-35,560 in the 70th Judicial District Court

of Ector County is set aside, and Applicant is remanded to the custody of the Sheriff of Ector County

to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 12, 2010
Do Not Publish